Case 3:19-cv-21248-BRM-LHG Document 19 Filed 02/18/20 Page 1 of 2 PagelD: 300

Stuart M. Lederman

RIKER DANZIG SCHERER HYLAND PERRETTI LLP
Headquarters Plaza

One Speedwell Avenue

Morristown, NJ 07962-1981

(973) 538-0800

Attorneys for Defendants,
Jacobs Architects / Engineers, Inc.
and Jacobs Consultancy, Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

THE TRUSTEES OF Case No. 3:19-cv-21248-BRM-LHG
PRINCETON UNIVERSITY ; ;
Hon. Brian R. Martinotti, U.S.D.J.
Plaintiff, Hon. Lois H. Goodman, U.S.M.J.
Vv. CONSENT ORDER GRANTING
PRO HAC VICE ADMISSION TO

TOD WILLIAMS BILLIE TSIEN KATHLEEN OLDEN BARNES
ARCHITECTS, LLP; JACOBS
ARCHITECTS/ENGINEERS,

INC.; and JACOBS
CONSULTANCY INC.

Defendants.

 

 

THIS MATTER having been brought before the Court upon the application of
Defendants Jacobs Architects/Engineers, Inc. and Jacobs Consultancy, Inc. (collectively
“Jacobs”), by and through their attorney of record, Riker Danzig Scherer Hyland Perretti LLP
(“Riker Danzig’), for an Order, pursuant to Local Civil Rule 101.1(c), permitting Kathleen O.
Barnes (“Counsel”) to appear and participate pro hac vice on behalf of Jacobs; and the Court
having been informed that Plaintiff, Trustees of Princeton University and Co-Defendant, Tod
Williams Billie Tsien Architects, LLP’s counsel have consented to the pro hac vice admission of
said Counsel for this matter; and the Court having read and considered such application and for

good cause shown;
Case 3:19-cv-21248-BRM-LHG Document 19 Filed 02/18/20 Page 2 of 2 PagelD: 301

IT IS, THEREFORE, on this __/ &y Hf day or falrrsapoo,

ORDERED that Kathleen O. Barnes, of the firm of Watt, Tieder, Hoffar & Fitzgerald,
LLP, is hereby permitted to appear pro hac vice in this action pursuant to Local Civil Rule
101.1(c); however, all pleadings, briefs and other papers filed with the Court on behalf of Jacobs
shall be signed by a member or associate of the firm of Riker Danzig, who shall be responsible
for said papers, and for the conduct of the cause, and who shall be present in Court during all
phases of these proceedings, unless expressly excused by the Court, and who will be held
responsible for the conduct of the attorneys admitted hereby; and it is further
ORDERED that Counsel shall remit to the New Jersey Lawyers’ Fund for Client
Protection the annual payment that may be required in accordance with New Jersey Court Rule
1:28-2(a) for each calendar year in which Counsel represents a client in a matter pending in this
Court; and it is further
ORDERED that Counsel pay $150.00 to the Clerk, United States District Court for the
District of New Jersey, for participation in this action; and it is further
ORDERED that Counsel shall be bound by the General and Admiralty Rules of the
United States District Court for the District of New Jersey, including, but not limited to the
provisions of Local Civil Rule 103.1, Judicial Ethics and Professional Responsibility, and Local
Civil Rule 104.1, Discipline of Attorneys; and it is further
ORDERED that Counsel shall be deemed to have agreed to take no fee in any tort case

in excess of the New Jersey State Court Contingency Fee Rulg, Rule 1:21-7.

  

 

5112824v2
